Citation Nr: 0736515	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include glaucoma, ocular hypertension, and elevated eye 
pressure.

2.  Entitlement to an initial compensable rating for service-
connected sinusitis.  

3.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1976.  He also had active duty for training (ACDUTRA) 
in the National Guard from November 23, 2001 to March 2, 2002 
and active duty in the National Guard from April 7, 2007 to 
September 28, 2007.  In addition, the veteran has over 23 
years of inactive service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in August 2004 and May 2005.  The former granted 
service connection for sinusitis with a noncompensable 
evaluation effective May 6, 2003, and denied entitlement to a 
10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  The latter denied service 
connection for glaucoma.  

In his June 2005 VA Form 9, the veteran requested a hearing 
before a traveling member of the Board.  A December 2006 
letter informed the veteran that his name had been placed on 
a waiting list and gave him various options in lieu of 
appearing for a hearing.  In a December 2006 response, the 
veteran requested that his appeal be decided on the evidence 
of record without a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

The veteran submitted additional evidence (service medical 
records) directly to the Board in October 2007 without a 
wavier of RO consideration.  These medical records relate to 
both his claim for service connection and his claim for 
increased rating.  Remand to the RO is required for 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Active 
service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  See 38 U.S.C.A. § 101 (24) (West 2002).  

The veteran contends that he is entitled to service 
connection for an eye disorder, to include glaucoma, ocular 
hypertension, and elevated eye pressure.  He asserts that he 
developed eye abnormalities as a result of exposure to CS gas 
during a field training exercise at Aberdeen Proving Ground 
during the November 2001 to March 2002 period of ACDUTRA.  
The veteran indicates that there was no evidence of elevated 
eye pressure until February 2002, and further reports that 
his eye problems were aggravated during this training.  See 
VA Forms 21-4138 dated July 2004 and September 2004; May 2005 
notice of disagreement (NOD); June 2005 VA Form 9.  

It is unclear from the medical evidence of record whether the 
veteran does indeed have glaucoma.  During the December 2004 
VA compensation and pension (C&P) eye examination, the VA 
examiner reported that the veteran's cup to disc ratio was 
not glaucomatous and that Goldmann perimetry did not 
correlate with optic disc findings.  See also January 2005 VA 
primary care note (elevated non-glaucomatous intraocular 
pressure, perhaps due to inhaled nasal steroids); health 
records dated May 2007 (preglaucoma) and July 2007 
(preglaucoma open angle with borderline findings).  Other 
records, however, indicate that the veteran may have 
glaucoma.  See e.g., April 2006 VA primary care follow-up 
note (glaucoma - stable); May 2007 memorandum regarding 
medical disposition of mobilized (OIF or OEF) USAR or ARNG 
soldiers (primary open angle glaucoma).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current eye 
disability diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to service.  This is 
particularly important given the conflicting medical evidence 
regarding whether or not the veteran has glaucoma.  In 
addition, the veteran should also be afforded a 
contemporaneous VA examination for the purpose of 
ascertaining the current severity of his service-connected 
sinusitis.  Any recent VA treatment records should also be 
obtained.

As noted above, the veteran's claim for service connection 
includes consideration for ocular hypertension, which is 
defined as persistently elevated intraocular pressure in the 
absence of any other signs of glaucoma and may or may not 
progress to chronic simple glaucoma.  See Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  In an 
October 2005 supplemental statement of the case (SSOC), the 
RO determined that ocular hypertension does not constitute a 
disability for which VA compensation benefits are available.  
Ocular hypertension, however, is not included in the 
regulation identifying certain disorders or defects that do 
not qualify as diseases or injuries within the meaning of 
applicable legislation pertaining to service connection.  See 
38 C.F.R. § 3.303(c) (2007).  Therefore, on remand, 
clarification is warranted.  

As for the veteran's remaining claim, the Board finds that 
the issue of whether he is entitled to a 10 percent rating 
based upon multiple, noncompensable service-connected 
disabilities is inextricably intertwined with the issues of 
entitlement to service connection for an eye disorder and 
entitlement to a compensable rating for sinusitis.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  That is, resolution of the 
claim under 38 C.F.R. § 3.324 is dependent upon resolution 
the issues of service connection for glaucoma and increased 
rating for sinusitis.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records, dated since August 2006.  

2.  Schedule the veteran for a VA 
opthalmology examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner is asked to provide an 
opinion as to the diagnosis and date of 
onset of any current eye disorder(s) 
found to be present.  

The examiner should discuss whether or 
not the veteran has glaucoma.  The 
examiner should also clarify whether 
ocular hypertension and elevated eye 
pressure are diseases resulting in 
disability, as opposed to clinical 
findings.   

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service (to 
include the period of active duty for 
training from November 23, 2001 to March 
2, 2002) or is related to any in-service 
disease or injury.

For any eye disorder that had its onset 
prior to active service, the examiner 
should provide an opinion as to whether 
it was aggravated (underwent a permanent 
increase in severity) beyond its natural 
progression during service, to include 
the period of active duty for training 
from November 23, 2001 to March 2, 2002.  

A rationale for any opinion expressed 
should be provided.

3.  Schedule the veteran for an 
appropriate examination to determine the 
current severity of his service-connected 
sinusitis.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should indicate whether the 
veteran has any incapacitating episodes 
(requiring bed rest and treatment by a 
physician) of sinusitis requiring 
antibiotic treatment, or incapacitating 
episodes characterized by headaches, 
pain, and purulent discharge or crusting, 
and if so, how often.  

The examiner should also indicate whether 
the veteran has polyps or obstruction of 
the nasal passage(s).  If there is 
obstruction, the amount/percentage should 
be described.  

A rationale for any opinion expressed 
should be provided.

4.  Thereafter, readjudicate the claims, 
with consideration of all evidence 
obtained since the most recent SSOCs were 
issued.  If the benefits sought on appeal 
are not granted, issue an updated SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

